Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examination is re-opened and another non-final is made.

Response to Arguments
Applicant's arguments filed on 02/22/2022 are moot in view of Im (US 2010/0187529). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is considered by the examiner.
Drawings
The drawings are objected to because “an electrically operated cylinder” in claim 8 at line 2” is not shown in a figure and should be shown with a unique number in the written specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Specification
The amended specification filed on 02/22/2022 has been entered because of correction of typo errors. New objection is made.
The disclosure is objected to because of the following informalities: “an electrically operated cylinder” in Paragraph 23 at line 11 should have a unique reference number consistent with the reference number in a figure.  
Appropriate correction is required.

Claim Objections
The previous claim objections are withdrawn. However new objection is made.
Claims 10-12 and their dependent claims are objected to because of the following informalities:  In claim 10 at lines 1-2, “the the” should be “the .  
Appropriate correction is required.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 at line 2 and claim 10 at line 2 and all other occurrences, “approximately” is not clear how close the approximation level is such as ± 1% or 10%.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im (US 2010/0187529).

	Regarding claim 1, Im teaches 
(an apparatus having two optical pathways using a single laser 900; P24:1-2, Fig. 9

    PNG
    media_image1.png
    948
    544
    media_image1.png
    Greyscale
) forming 
modified layers (265a, 265b) in a wafer (260), comprising:

a chuck table (a stage 270; P35) holding a wafer (260) thereon;

a laser beam applying unit (220) applying a pulsed laser beam (240 with a pulse duration in the range of 10 to 300 ns; P35:11-12) to the wafer held on the chuck table to form modified layers (265a, 265b wherein “Laser-induced crystallization” is made on “265a, 265b”) in the wafer;

an X-axis feeding mechanism (x-stage part of “a precision x-y stage”; P36:1) processing-feeding the chuck table and the laser beam applying unit relatively to each other in an X-axis direction (x direction from “a precision x-y stage”; P36:1); and

(y-stage part of “a precision x-y stage”; P36:1)  indexing-feeding the chuck table and the laser beam applying unit relatively to each other in a Y-axis direction perpendicular (x-y axis are perpendicular) to the X-axis direction;

wherein the laser beam applying unit includes
a laser oscillator (excimer laser; P16:1) emitting a pulsed laser beam (a pulse duration in the range of 10 to 300 ns; P35:11-12) having a wavelength (the wavelength of “excimer laser”; P16:1) transmittable through the wafer, a beam condenser (295a, 296b, and “the projection optics 295 reducing the size of the laser beam”; P35:19-20) converging the pulsed laser beam emitted from the laser oscillator onto the wafer held on the chuck table, 

a beam splitter assembly (950) disposed between the laser oscillator and the beam condenser, splitting the pulsed laser beam emitted from the laser oscillator to form at least two converged spots (the two beam spots; Fig. 9) on the wafer that are spaced from each other in the X-axis direction, and

a mask assembly (280a, 280b) disposed between the laser oscillator and the beam condenser the laser oscillator and the beam condenser, reducing (the image of the mask 280 striking the surface at the location 265 having 25 times less total area than the mask; P35:24-26) a width (the width of the area having “25 times less total area than the mask”; P35:24-26) of the converged spots (the beam spots of “240a”, “240b”) on the wafer in the Y-axis direction to keep the converged spots on the wafer within a width (the width between the left and right edges of “265a”) of the projected dicing lines (the left and right edges of “265a”, not a structure of “a laser processing apparatus” but an intended use as evidenced by Morikazu (US 2010/0317172) on the wafer.

Regarding claim 5, Im teaches 
wherein the beam condenser (295a, 296b, and “the projection optics 295 reducing the size of the laser beam”; P35:19-20) is a condensing lens (The projection optics 295 reducing the size of the laser beam; P35:19-20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0187529) as applied to claim 1 above,  and in view of Iri (US 2005/0199592).

	Regarding claim 2, Im discloses
(the distance between “240a” and “240b”) between the at least two converged spots (240a, 240b) is set to 

 	Im discloses “a distance between the at least two converged spots” as mapped above, but is silent regarding
a distance by which cracks extending in the X-axis direction from adjacent modified layers are joined together.

	However Iri discloses, in the same field for “making a beam of laser light to converge in the object, and that it can be split into a plurality of individual element chips having a semiconductor element, by developing a crack between each of the abovementioned recesses” (P47:5-2 from the end, Fig. 2

    PNG
    media_image2.png
    483
    513
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    509
    465
    media_image3.png
    Greyscale
),  

a distance (the distance between “internal cracks 12a”, “12b” and “12c”; P65:10-11, Fig. 2) by which cracks (internal cracks 12c; P65:10-11) extending in the X-axis direction (C; Fig. 2) from adjacent (the left and right areas of “an internal point A of the silicon substrate 10”;P61:3, Fig. 1) are joined together (creating cracks in a given portion of the silicon substrate 10; P61:10-11).

	The advantage of using Iri’s spacing of the beam spots of the beam of laser light L for creating the internal crack 12 by changing the crystalline structure of the portion, softening the portion, melting the portion, creating cracks in the area is to cut the substrate in a dry environment by making a beam of such laser light that is higher in the rate of absorption, that is, laser light longer in wavelength, to converge on the surface of the substrate, which has been known (P3:5-7).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Im with Iri by replacing Im’s spacing or laser beams 240a and 240b with Iri’s spacing of the beam spots of the beam of laser light L for creating the internal crack 12 in order to cut the substrate in a dry environment by making a beam of such laser light that is higher in the rate of absorption, that is, laser light longer in wavelength, to converge on the surface of the substrate, which has been known.

	Regarding claim 12, Im in view of Iri discloses
wherein the the converged spots (Iri: the beam spot shape of “12a, 12b, 12c”; Fig. 2) and have a nearly elliptical shape (Iri: t the beam spot shape of “12a, 12b, 12c”; Fig. 2).

	Regarding claim 13, Im in view of Iri discloses
wherein the converged spots (Iri: the beam spot shape of “12a, 12b, 12c”; Fig. 2) overlap each other in the X-axis direction (Iri: the direction of “C”; Fig. 2).

	Regarding claim 15, Im in view of  Iri discloses
(Im: the distance between the beam spots of “240a” and “240b”; Fig. 9) between the two converged spots (Im: the beam spots of “240a” and “240b”; Fig. 9) is set to a distance (Iri: the distance between “12a” and “12b”; Fig. 2) by which cracks extending in the X-axis direction (Iri: “C”; Fig. 2) from adjacent modified layers (Iri: the area between “12a” and “12b”; Fig. 2) are joined together.

	Regarding claim 16, Im in view of  Iri discloses
wherein the modified layers (Iri: the areas of “12a, 12b, 12c”; Fig. 2) have reduced strength (Iri: forming “internal cracks 12a”; Para. 120, Fig. 2).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0187529) as applied to claim 1 above,  and in view of Sandstrom (US 2011/0240611).

	Regarding claim 17, Im discloses
wherein the beam splitter assembly (Im: 950; Fig. 9) splits the pulsed laser beam (Im: 240, Fig. 9) emitted from the laser oscillator (Im: 220, Fig. 9) to 

	Im discloses “the wafer that are spaced from each other in the X-axis direction” as mapped above, but is silent regarding
form at least three converged spots on the wafer that are spaced from each other in the X-axis direction.

	However Sandstrom discloses, in the same field for “Device for Laser Processing” (title, Fig. 2

    PNG
    media_image4.png
    933
    635
    media_image4.png
    Greyscale
),
form at least three converged spots (the three beam spots among 5 beam spots on the WP 234; Fig. 2) on the wafer (WP 234; Fig. 2) that are spaced from each other in the X-axis direction (the direction of the line having 5 beam spots on the WP 234; Fig. 2).

	The advantage of using Sandstrom’s three beam spots among 5 beam spots on the WP 234 to meet the production requirement or meet the speed of production.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify In with Sandstrom by replacing Im’s two beam spots with Sandstrom’s three beam spots among 5 beam spots on the WP 234 in order to meet the production requirement or meet the speed of production.


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0187529) in view of Iri (US 2005/0199592) as applied to claim 2 above, and further in view of Turner (US 2017/0326688).

	Regarding claim 3, Im in view of Iri discloses 
the pulsed laser beam (Im: a pulse duration in the range of 10 to 300 ns; P35:11-12) to be split (Im: by “950”; Fig. 9) has a pulse energy level (Im: the range of 10 mJ/cm2 to 1 J/cm2; P35:11) ranging 
, and the pulsed laser beam is split by the beam splitter assembly (Im: 950) to form two converged spots (Im: the beam spots of “240a” and “240b”; Fig. 9) on the wafer (Im: 260).

	Im discloses “a pulse energy level” as mapped above, but Im in view of Iri is silent regarding 
a pulse energy level ranging from 12 to 15 J

	However Turner discloses, in the same field for “Laser-based Modification of Transparent Materials” (title),
a pulse energy level ranging from 12 (10 J; P76:11) to 15 J (20 J; P76:11 wherein the range overlaps)

	The advantage of using Turner’s pulse energy level per each laser beam is to meet the necessary laser beam energy level per each laser beam to melt and/or machine the workpiece.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Im in view of Iri with Turner by replacing Im’s range of 10 mJ/cm2 to 1 J/cm2 with Turner’s pulse energy level in order to meet the necessary laser beam energy level per each laser beam to melt and/or machine the workpiece.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0187529) in view of Iri (US 2005/0199592) and Turner (US 2017/0326688) as applied to claim 3 above, and further in view of Hendricks (US 2017/0120374).

	Regarding claim 4, Im in view of Iri and Turner discloses 
if the distance (Im: the distance between “240a” and “240b”; Fig. 9) between the two converged spots (Im: the beam spots of “240a” and “240b”; Fig. 9), a processing feed rate (Im: the rate of “accurately positioning the substrate 260 under the beam 240”; P36:1-2 and “motion along the z-axis”; P36:3) at which the chuck table (Im: a stage 270; P35) and the laser beam applying unit (Im: 220)  are fed relatively to each other by the X-axis feeding mechanism (Im: x-stage part of “a precision x-y stage”; P36:1)  is represented by 

	Im discloses “the two converged spots”,  “being fed relatively to each other” as mapped above, but Im in view of Iri and Turner is silent regarding
the two converged spots ranges from 5 to 6 m 

being fed relatively to each other is represented by V (mm/s), and a repetitive frequency of the pulsed laser beam is represented by R (kHz), then V/R is in the range of:
the distance between the converged spots x 1.4 <V/R S the distance between the converged spots x 2. 

	However Hendricks discloses, in the same field for “PROCESSING OF MATERIAL USING NON-CIRCULAR LASER BEAMS” (title, Fig. 3b, 11a-11b

    PNG
    media_image5.png
    283
    303
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    297
    332
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    307
    265
    media_image7.png
    Greyscale
),

the two converged spots (a small distance between pulses; P156:3) ranges from 5 to 6 m (a small distance between pulses (e.g. 3-5 m); P156:3)

being fed (scanning; P73:7) relatively to each other is represented by V (mm/s) (25 mm/s  from “an effective cutting speed of 25 mm/s; P73:9-10”, Fig. 3b) , and a repetitive frequency (a frequency (repetition rate) of 3.3 kHz; P73:6-7, Figs. 11a-11b) of the pulsed laser beam (The pulse energy; P73:5) is represented by R (kHz) (3.3 kHz; P73:6-7, Figs. 11a-11b), then V/R ((25 mm/s)/( 3.3 kHz)= (25/3.3)(mm/(Sikhs))=7.58 (mm/(Sikhs)=7.58) is in the range of:
the distance (a small distance between pulses (e.g. 3-5 m); P156:3 wherein the spec discloses 5 to 6 m; P31:3 from the end) between the converged spots x 1.4 (4.2 wherein (3-5)*1.4=4.2-7 and 4.2 is picked) ≤V/R  (7.58)≤the distance between the converged spots x 2 (10 wherein (3-5)*2=6-10 and 10 is picked). 

	The advantage of using Hendricks’ range of ratio of feed speed and pulse repetition frequency is to provide “a method for processing of material by use of a pulsed laser, wherein micro-cracks with defined orientation are effected in the material by applying laser beam pulses with a spatial distribution of laser power across its beam cross section having greater spatial extent in a first direction relative to an orthogonal second direction so that precise cutting of the material along a designated processing path is enabled with high speed” (P1:1-9) and also provide a pulse distance where formation of the next laser modified beam spot area is not influenced by the precedent laser modified beam spot area.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Im in view of Iri and Turner with Hendricks by adding Hendricks’ range of ratio of feed speed and pulse repetition frequency to Im’s distance between “240a” and “240b” in Fig. 9 and  the rate of “accurately positioning the substrate 260 under the beam 240” in order to provide “a method for processing of material by use of a pulsed laser, wherein micro-cracks with defined orientation are effected in the material by applying laser beam pulses with a spatial distribution of laser power across its beam cross section having greater spatial extent in a first direction relative to an orthogonal second direction so that precise cutting of the material along a designated processing path is .

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0187529) as applied to claim 1 above,  and in view of Takeishi (US 2004/0043310).

	Regarding claim 9, Im discloses
wherein the dicing lines (mask slits 320; P47:2) each have a width (a width 360; P47:2) of approximately 
	
	Im discloses “a width 360” as mapped above, but is silent regarding
a width of approximately 10 um.

	However Takeishi discloses, in the same field for “the semiconductor device according to a 31st embodiment” (P615:2-3),
a width of approximately 10 um (a width of about 10 m; P615:4-3 from the end).

	The advantage of using Takeishi’s width of about 10 m is to optimize the production requirements, such as precision, production speed, quality assurance level.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Im with Takeishi by replacing Im’s width 360 with Takeishi’s width of about 10 m in order to optimize the production requirements, such as precision, production speed, quality assurance level.

	Regarding claim 10, Im in view of Takeishi discloses
(Im’s beam spots of “240a” and “240b”; Fig. 9) in the Y-axis directions (Im: the direction perpendicular to the paper containing “270”; Fig. 9) is reduced by the mask assembly (Im: 280a, 280b) to approximately 7 to 8 um (Takeishi: a width of about 10 m; P615:4-3 from the end, taking 20-30% range of “about”).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0187529) and Takeishi (US 2004/0043310) as applied to claim 10 above,  and further in view of Im-265 (US 2005/0059265).

	Regarding claim 11, Im in view of Takeishi discloses
wherein the the converged spots (Im: the beam spots of “240a” and “240b”; Fig. 9) and each have a center (Im: each center of the beam spots of “240a” and “240b”), and wherein the centers of the two converged spots and are spaced from each other by a distance (Im: the distance between “240a” and “240b”) of approximately 5 to 6 um (Takeishi: a width of about 10 m; P615:4-3 from the end, taking 40-50% range of “about”), 

	Im discloses “the converged spots” as mapped above, but Im in view of Takeishi is silent regarding
leaving the converged spots overlapping each other in the X-axis direction.

	However Im-265 discloses, in the same field,
leaving the converged spots (laser beam pulses 62a, 62b; Para.76, Fig. 12b

    PNG
    media_image8.png
    869
    347
    media_image8.png
    Greyscale
) overlapping (as shown in Fig. 12b) each other in the X-axis direction (time-axis; Fig. 12b).

	The advantage of using Im-265’s overlapping spacing of laser beam pulses 62a, 62b is to satisfy the manufacturing requirements.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Im in view of Takeishi with Im-265 by replacing Im’s beam spacing with Im-265’s overlapping spacing of laser beam pulses 62a, 62b in order to satisfy the manufacturing requirements.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0187529) as applied to claim 1 above,  and further in view of Im-265 (US 2005/0059265).

	Regarding claim 14, Im discloses
 wherein the converged spots (the beam spots of “240a” and “240b”; Fig. 9) 

	Im discloses “the converged spots” as mapped above, but is silent regarding
the converged spots overlap each other in the X-axis direction.

	However Im-265 discloses, in the same field,
the converged spots (laser beam pulses 62a, 62b; Para.76, Fig. 12b

    PNG
    media_image8.png
    869
    347
    media_image8.png
    Greyscale
) overlap (as shown in Fig. 12b) each other in the X-axis direction (time-axis; Fig. 12b).

	The advantage of using Im-265’s overlapping spacing of laser beam pulses 62a, 62b is to satisfy the manufacturing requirements.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Im with Im-265 by replacing Im’s beam spacing with Im-265’s overlapping spacing of laser beam pulses 62a, 62b in order to satisfy the manufacturing requirements.

	Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US 2010/0317172) in view of Im-265 (US 2005/0059265) and Kuroiwa (US 2005/0247682).

	Regarding claim 6, Morikazu discloses
A laser processing apparatus (LASER PROCESSING APPARATUS; title, Figs. 5, 5

    PNG
    media_image9.png
    848
    624
    media_image9.png
    Greyscale
) forming 
modified layers (the thickness of “a laser processed groove 95”; P79:1, Fig. 5-6B) in a wafer (a semiconductor wafer W; P31:16, Fig. 4), comprising:

a chuck table (the chuck table 28; P31:16-17, Fig. 4) holding a wafer (a semiconductor wafer W; P31:16, Fig. 4) thereon;

a laser beam applying unit (a laser beam generating unit 35; P26:10, Fig. 4) applying a pulsed laser beam (Pulsed laser beams; P41:1) to the wafer held on the chuck table to form modified layers (the thickness of “a laser processed groove 95”; P79:1, Fig. 5-6B) in the wafer (a semiconductor wafer W; P31:16, Fig. 4);

an X-axis feeding mechanism (a first slide block 6 supported to the stationary base 4 so as to be movable in an X direction; P25:6-8) processing-feeding the chuck table and the laser beam applying unit relatively to each other in an X-axis direction (an X direction shown by an arrow X; P25:7-8); and

a Y-axis feeding mechanism (A second slide block 16 is supported to the first slide block 6 so as to be movable in a Y direction; P25:11-13)  indexing-feeding the chuck table and the laser beam applying unit relatively to each other in a Y-axis direction (a Y direction; P25:13) perpendicular (X orthogonal to Y) to the X-axis direction;

wherein the laser beam applying unit includes
a laser oscillator (the electromagnetic frequency of “Pulsed laser beams having wavelengths of 1064 nm, 532 nm, and 355 nm”; P41:1-2) emitting the pulsed laser beam having a wavelength (wavelengths of 1064 nm, 532 nm, and 355 nm; P41:1-2) transmittable through the wafer, 

(a focusing lens 38; P31:15) converging the pulsed laser beam emitted from the laser oscillator onto the wafer held on the chuck table, 

a beam splitter assembly (70, 80; Fig. 4) disposed between the laser oscillator and the beam condenser, splitting the pulsed laser beam emitted from the laser oscillator to form at least two converged spots (the two beam spots of “LB1” and “LB2”; Fig. 4) on the wafer that are spaced from each other in the X-axis direction, and

wherein the beam splitter assembly comprises:
a first polarizing beam splitter (a first polarization beam splitter 70; P28:7) for splitting the pulsed laser beam into a first pulsed laser beam LB1 (a first laser beam LB1 of P-polarized light; P28:8-9, Fig. 4) to travel along a first beam path (the beam path of “LB1”; Fig. 4) and a second pulsed laser beam LB2 (a second laser beam LB2 of S-polarized light; P28:9-10, Fig. 4) to travel along a second beam path (the beam path of “LB2”; Fig. 4);

a second polarizing beam splitter (A second polarization beam splitter 80; P31:1, Fig. 4) for guiding the first pulsed laser beam LB1 and the second pulsed laser beam LB2 toward the beam condenser while keeping them spaced a distance (the graphically disclosed space between “LB1” and “LB2”; Fig. 4) from each other in the X-axis directions; and


	Morikazu discloses, to solve the problem for “the laser oscillator and the beam condenser” and “a width of the converged spots on the wafer in the Y-axis direction to keep the converged spots on the wafer within a width of projected dicing lines on the wafer”, but is silent regarding

a mask assembly disposed between the laser oscillator and the beam condenser, reducing a width of the converged spots on the wafer in the Y-axis direction to keep the converged spots on the wafer within a width of projected dicing lines on the wafer

split-interval adjusting means for adjusting the distance by which the first pulsed laser beam LB1 and the second pulsed laser beam LB2 are spaced from each other in the X-axis directions by horizontally moving the second polarizing beam splitter in the X-axis directions.

	However Im-265 discloses, in the same field for “another known source or short energy pulses suitable for melting a semiconductor” (P42:16-18,
Fig. 10

    PNG
    media_image10.png
    850
    638
    media_image10.png
    Greyscale
),
(a mask 114, a second mask 134; P70:2-3, Fig. 10) disposed between the laser oscillator (50; P69:3-4, Fig. 10) and the beam condenser (a projection lens 116, a second projection lens 136; Fig. 10; P70:5-8, Fig. 10), reducing (“reduces the size of the laser beam”; P46:21) a width (the beam spot width of the “first laser beam pulses 58a”; P723) of the converged spots (laser beam from the convex lens inside “a variable-focus field lens 112”; P70:4, Fig. 10) on the wafer (a semiconductor thin film 118; P43:8-9) in the Y-axis direction (the slit along x-axis which has reduced width in y-direction) to keep the converged spots on the wafer within a width (the width of “52”; Fig. 12c) of projected dicing lines  (Morikazu’s “96”; Fig. 6B) on the wafer (Morikazu’s “W”; Fig. 6B)

	The advantage of using Im’s mask 114 is to produce a desired beam spot shape considering the naturally well-known phenomenon of the 90 degree phase shift angle of any light beam (e.g. light through an x-axis slot creates a beam along y-axis).  
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morikazu with Im-265 by adding Im-265’s mask 114 before Morikazu’s focusing means 37 in order to produce a desired beam spot shape considering the naturally well-known phenomenon of the 90 degree phase shift angle of any light beam (e.g. light through an x-axis slot creates a beam along y-axis).  

	Morikazu discloses, to solve the problem for “the laser oscillator and the beam condenser” and “a width of the converged spots on the wafer in the Y-axis direction to keep the converged spots on the wafer within a width of projected dicing lines on the wafer”, but Morikazu in view of Im is silent regarding




	However Kuroiwa discloses, in the same field for “Laser Beam Machine” (title, Figs. 3-4

    PNG
    media_image11.png
    696
    741
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    710
    727
    media_image12.png
    Greyscale
), 
split-interval adjusting means (reference numeral 21 denotes a bracket for fixing the third polarizing beam splitter 15 and the servo motor 20, reference numeral 22 denotes a timing belt; P58:204, Figs. 3-4 wherein beam splitters 6, 9, 15 have the same structure as “15”) for adjusting the distance (the distance between “the laser beam 7”; P24:22-23 and the dashed laser beam, Fig. 3) by which the first pulsed laser beam LB1 (the laser beam 7; P24:22-23) and the second pulsed laser beam LB2 (the dashed “laser beam 8”; P24:22-23, Fig. 3) are spaced (as graphically disclosed in Fig. 3) from each other in the X-axis (the direction connecting the beam spots of “7” and “8” on “13”; Fig. 3) by horizontally moving (horizontally rotating “9” with respect to the solid beam axis 8 parallel to the beam spots of “7” and “8” in Fig. 3) the second polarizing beam splitter (reference numeral 9 denoting a second polarizing beam splitter for guiding the laser beam 7 and the laser beam 8 to a galvano-scanner 12) in the X-axis directions.

	The advantage of using Kuroiwa’s mechanism comprising a bracket 21 for fixing the third polarizing beam splitter 15 and the servo motor 20, reference numeral 22 denoting a timing belt is to separate the incoming light beam and change the reflection angle of the split light beam toward a desired position.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morikazu in view of Im by adding Kuroiwa’s mechanism to Morikazu’s beam splitter 80 in order to separate the incoming light beam and change the reflection angle of the split light beam toward a desired position.

	Regarding claim 7, Morikazu in view of Im and Kuroiwa discloses
wherein the beam splitter assembly (Kuroiwa’s 6, 9, 15; Fig. 3) further comprises:

a second mirror (Kuroiwa’s a first galvano-scanner 11; P24:25, Fig. 3) and a third mirror (Kuroiwa’s a second galvano-scanner 12; P24:27-28, Fig. 3) for reflecting and guiding the second pulsed laser beam LB2 (Morikazu’s “LB2”; Fig. 4) traveling along the second beam path (Morikazu’s the beam path of “LB2”; Fig. 4) to the second polarizing beam splitter (Morikazu’s “80”; Fig. 4).
	

	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morikazu in view of Im with Kuroiwa by adding Kuroiwa’s mechanism to Morikazu’s beam splitter 80 in order to separate the incoming light beam and change the reflection angle of the split light beam toward a desired position.

	Regarding claim 18, Morikazu in view of Im-265 and Kuroiwa discloses
wherein the converged spots (Im-265: laser beam pulses 62a, 62b; Para.76, Fig. 12b

    PNG
    media_image8.png
    869
    347
    media_image8.png
    Greyscale
)  overlap (Im-265: as shown in Fig. 12b) each other in the X-axis direction (Im-265: time-axis; Fig. 12b).

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2010/0187529) as applied to claim 6 above,  and in view of Sandstrom (US 2011/0240611).

	Regarding claim 19, Im discloses
(Im: 950; Fig. 9) splits the pulsed laser beam (Im: 240, Fig. 9) emitted from the laser oscillator (Im: 220, Fig. 9) to f

	Im discloses “the wafer that are spaced from each other in the X-axis direction” as mapped above, but is silent regarding
form at least three converged spots on the wafer that are spaced from each other in the X-axis direction.

	However Sandstrom discloses, in the same field for “Device for Laser Processing” (title, Fig. 2

    PNG
    media_image4.png
    933
    635
    media_image4.png
    Greyscale
),
form at least three converged spots (the three beam spots among 5 beam spots on the WP 234; Fig. 2) on the wafer (WP 234; Fig. 2) that are spaced from each other in the X-axis direction (the direction of the line having 5 beam spots on the WP 234; Fig. 2).


	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify In with Sandstrom by replacing Im’s two beam spots with Sandstrom’s three beam spots among 5 beam spots on the WP 234 in order to meet the production requirement or meet the speed of production.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US 2010/0317172) in view of Im-265 (US 2005/0059265) and Kuroiwa (US 2005/0247682) as applied to claim 6 above,  and further in view of Iri (US 2005/0199592).

	Regarding claim 20, Morikazu in view of Im-265 and Kuroiwa discloses
a distance (Morikazu: the distance between the two beams on “W”; Fig. 4) between the at least two converged spots (Morikazu: the two beams on “W”; Fig. 4) is set to 

 	Morikazu discloses “a distance between the at least two converged spots” as mapped above, but Morikazu in view of Im-265 and Kuroiwa is silent regarding
a distance by which cracks extending in the X-axis direction from adjacent modified layers are joined together.

	However Iri discloses, in the same field for “making a beam of laser light to converge in the object, and that it can be split into a plurality of individual element chips having a semiconductor element, by developing a crack between each of the abovementioned recesses” (P47:5-2 from the end, Fig. 2

    PNG
    media_image2.png
    483
    513
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    509
    465
    media_image3.png
    Greyscale
),  

a distance (the distance between “internal cracks 12a”, “12b” and “12c”; P65:10-11, Fig. 2) by which cracks (internal cracks 12c; P65:10-11) extending in the X-axis direction (C; Fig. 2) from adjacent modified layers (the left and right areas of “an internal point A of the silicon substrate 10”;P61:3, Fig. 1) are joined together (creating cracks in a given portion of the silicon substrate 10; P61:10-11).

	The advantage of using Iri’s spacing of the beam spots of the beam of laser light L for creating the internal crack 12 by changing the crystalline structure of the portion, softening the portion, melting the portion, creating cracks in the area is to cut the substrate in a dry environment by making a beam of such laser light that is higher in the rate of absorption, that is, laser light longer in wavelength, to converge on the surface of the substrate, which has been known (P3:5-7).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morikazu in view of Im-265 and Kuroiwa with Iri by replacing Morikazu’s spacing of laser beam spots on “W” with Iri’s spacing of the beam spots of the beam of laser light L for creating the internal crack 12 in order to cut the substrate in a dry environment by making a beam of .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Morikazu (US 2010/0317172) in view of Im-265 (US 2005/0059265) and Kuroiwa (US 2005/0247682) as applied to claim 6 above, and further in view of Nishimura (US 2004/0070820) is used to read the claim 8 but could not be rejected as shown in the following.

	Regarding claim 8, Morikazu in view of Im-265 and Kuroiwa discloses
wherein the split-interval adjusting means (Kuroiwa: reference numeral 21 denotes a bracket for fixing the third polarizing beam splitter 15 and the servo motor 20, reference numeral 22 denotes a timing belt; P58:204, Figs. 3-4) comprises an electrically operated cylinder.

	Kuroiwa discloses “the split-interval adjusting means” as mapped above, but Morikazu in view of Im-265 and Kuroiwa discloses is silent regarding
the split-interval adjusting means comprises an electrically operated cylinder.

	However Nishimura discloses, in the same field for “laser marking apparatus” (title wherein laser marking makes curved grooves, Fig. 10

    PNG
    media_image13.png
    922
    648
    media_image13.png
    Greyscale
),
(the movable holder 140; P124:17-18) comprises a cylinder (a shape of a hollow cylinder; P124:26-27).

	However no one discloses
an electrically operated cylinder

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US-20190135678), Sawabe (US-20140299586), VIATELLA (US-20130196464), Holmgren (US-20110134525), IKENOUE (US-20160035603), Nomaru (US-20130334185), Seo (US-7072566), Nomaru (US-9085046), Iketani (JP-2011092956), Morikazu (JP-2010284669), Ito (JP-2010260063).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GYOUNGHYUN BAE/Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761